Citation Nr: 1419537	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-01 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for status post right knee medial meniscectomy with degenerative joint disease.  

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his brother

ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1973, and from May 1974 to May 1977.  This matter came to the Board of Veterans' Appeals (Board) on appeal from October 2008 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO's) in Seattle, Washington, and Denver, Colorado, respectively.  The Veteran's claim is currently in the jurisdiction of the Denver RO.  

In November 2013, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record on appeal.  

As set forth in more detail below, a remand is necessary with respect to the issues of entitlement to service connection for hypertension and an increased rating for a right knee disability.  These issues are addressed in the REMAND portion of the decision below and are remanded to the Agency of Original Jurisdiction (AOJ).  

Finally, the Board notes that on his September 2013 VA Form 9, the appellant appeared to raise additional claims of entitlement to service connection for left knee, low back, and right hip disabilities, secondary to his service-connected right knee disability.  A review of the available record indicates that the AOJ has not yet addressed these claims.  Thus, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 



FINDINGS OF FACT

The Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total rating based on individual unemployability due to service-connected disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

Law and Analysis

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) (2013).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  "Unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a Veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2013).

VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record on appeal indicates that service connection is currently in effect for PTSD, rated as 70 percent disabling; and residuals of residuals of a right medial meniscectomy with degenerative joint disease, rated as 10 percent disabling.  Thus, the appellant meets the percentage requirements set forth in section 4.16(a) for an award of a total rating based on individual unemployability.

The Veteran has an employment history as a social worker and began working in that capacity for VA in May 1993.  He holds a Master's degree in Social Work.  

In a May 2008 letter, a private physician indicated that the Veteran had been experiencing an exacerbation of his PTSD due to stressors at work.  The physician indicated that the Veteran had increasingly been missing work due to his symptoms and that he expected the condition to worsen.  As a result, he had concluded that the Veteran did not seem able to carry out the work for which he had been trained.  The physician indicated that he had therefore encouraged the Veteran to significantly limit or entirely stop working.  Documentation from the Social Security Administration (SSA) indicates that the Veteran was awarded disability benefits due to PTSD, effective in October 2008.  

In a December 2008 clinical report, a private psychologist indicated that although the Veteran had attempted to return to work as a social worker, his PTSD with major depression had prevented him from working effectively and successfully.  The psychologist indicated that the Veteran's GAF score was now "at best a 35, which reflects an inability to work."  

In a January 2009 letter, the Veteran's private clinical psychologist indicated that he had diagnosed depression and PTSD in May 2008.  The psychologist indicated that the Veteran's psychiatric symptoms had since reached a level which prevented him from returning to work.  Specifically, he noted that the Veteran exhibited emotional responses to minimal work demands and associated stressors which interfered significantly with his work requirements, particularly in interactive settings with staff and patients.  The psychologist assigned a GAF score of 39 and concluded that improvement was not expected in the foreseeable future.  He noted that the Veteran had been on medical leave from his position as a social worker and recommended that his medical leave be extended indefinitely.  

In a January 2009 statement, the Veteran indicated that although he had been on paid medical leave from his employment as a social worker, he was now being placed on leave without pay.  In a July 2009 letter, the Veteran indicated that he had been approved for medical disability retirement from his job as a social worker.  The VA personnel office submitted documentation indicating that disability retirement had been approved, effective in June 2009.  

At a February 2013 VA medical examination, the examiner noted that the Veteran had a work history as a social worker, but that he had not been employed since leaving his job on a medical retirement.  The diagnosis was PTSD and the examiner indicated that the Veteran appeared to be able to work "in a loosely supervised setting."  

In an October 2013 evaluation report, the Veteran's private clinical psychologist indicated that the PTSD continued to prevent the Veteran from functioning effectively, even minimally, in most social interactive situations.  As a result, the clinical psychologist indicated that the Veteran's ability to work remained significantly impaired.  The psychologist assigned a GAF of 41, indicative of an inability to work.  He further indicated that it was unlikely that, even with extensive psychological therapy, the Veteran would be able to return to work without a major relapse in his condition.  

Upon consideration of the record in its entirety, with particular attention to the evidence discussed above, the Board finds that the Veteran's service-connected disabilities, particularly his PTSD, render him unable to secure and follow a substantially gainful occupation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Both the Veteran's private psychologist and his private physician have stated unequivocally that his PTSD prevents him from maintaining substantially gainful employment.  This conclusion is strengthened by the fact that the record contains information from the Veteran's employer indicating that he was given a disability retirement effective in June 2009.  Before that, he was on medical leave or leave without pay.  Additionally, the Board observes that the Veteran was awarded SSA disability benefits effective in October 2008 due to PTSD.  

The Board has considered the findings of the VA medical examiner in February 2013 that the Veteran might be able to work "in a loosely supervised setting," but notes that marginal employment, such as employment in protected environment or sheltered workshop, shall not be considered substantially gainful employment.  See 38 C.F.R. § 4.16(a) (2013).

Under the benefit-of-the-doubt rule, for the Veteran to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion cannot be made in this case.  Rather, the Board finds that the record is sufficient to establish that the Veteran's service-connected disability render him unable to secure and follow a substantially gainful occupation.


ORDER

Entitlement to a total rating based on individual unemployability due to service-connected disability is granted, subject to the law and regulations governing the payment of monetary benefits.



REMAND

Hypertension

The Veteran seeks service connection for hypertension.  He contends that his hypertension is secondary to his service-connected PTSD.  In support of his contention, he claims that the MERCK manual outlines that stress due to severe emotional shock is a factor in hypertensive disease.  See e.g. January 2009 letter from appellant.  The Veteran also recalls having a long history of panic attacks with a racing heart since Vietnam.

In connection with his claim, a VA medical examination was provided in February 2013.  The examiner noted a diagnosis of hypertension in 2007.  She concluded that it was less likely than not that the hypertension is proximately due to or the result of the Veteran's PTSD because the contemporary medical peer reviewed literature did not indicate that PTSD caused hypertension.  The examiner, however, did not address the question of whether the hypertension is aggravated by the Veteran's service-connected PTSD.  To ensure that VA's duty to assist has been met, another medical examination is necessary.  See 38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, the Board notes that at his November 2013 Board hearing, the Veteran testified that he believed that his private physicians, Drs. Sutter and Brown, had indicated that there was a correlation between his hypertension and his service-connected PTSD.  The Veteran should be notified that the record on appeal currently contains no medical evidence linking his current hypertension to his service-connected PTSD.  He should be notified that he may submit a statement from his physicians memorializing their opinions linking his hypertension to his service-connected PTSD.  See 38 C.F.R. § 3.103 (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 


Right knee

The Veteran also seeks an increased rating for his service-connected right knee disability.  A review of the record shows that during VA medical examinations in December 2009 and February 2013, the examiners noted that the appellant had a history of a right meniscectomy in service, with no subsequent surgical procedures.  X-ray studies showed residual degenerative joint disease.  On both occasions, there was limitation of flexion and pain, but no giving way, instability, weakness, incoordination, effusion, or episodes of locking.  On both occasions, the examiners noted that the Veteran used no assistive devices for his right knee, including a brace.  

At his November 2013 Board hearing, the Veteran testified that his right knee was constantly painful and that he had recently been referred by his VA physician to a private provider for a knee brace because he had "bone on bone locking."  The record on appeal contains VA clinical records dated to June 2013 which show that the appellant was referred for a left knee brace in 2012 secondary to his complaints of severe left knee pain, but there is no indication of "bone on bone locking" of the right knee, nor is there any indication of a referral for a right knee brace.  Thus, it appears that additional development is necessary.  See 38 C.F.R. § 3.159(c) (2013); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to submit or identify records from the private provider who fitted him with a right knee brace.  Also inform the Veteran that the record on appeal currently contains no medical evidence linking his current hypertension to his service-connected PTSD and that he may submit a statement from his physicians memorializing their opinions linking his hypertension to his service-connected PTSD.

2.  Obtain and associate with the record complete records from the Denver VA Medical Center (VAMC) for the period from July 2013 to the present.  

3.  After all documents have been obtained and associated with the claims file, afford the Veteran a VA examination for the purpose of ascertaining the nature and severity of his current right knee disability.  The claims folder and access to any additional records in the appellant's electronic VA files must be provided to the examiner.

After examining the appellant and reviewing the record, the examiner should identify all symptomatology attributable to the Veteran's service-connected right knee disability, to include whether there is any instability, limitation of flexion, limitation of extension, locking, giving way, swelling, or painful motion.  The examiner should also assess the severity of each symptom and specifically note whether and to what extent any musculoskeletal disability results in limitation of function due to pain, loss of motion due to weakened movement, excess fatigability, or incoordination.  The examiner should also indicate whether or not the service-connected right knee disability requires the use of an assistive device such as a brace.  The report of examination should include an explanation for all opinions rendered.

4.  After all documents have been obtained and associated with the claims file, afford the Veteran a VA medical examination for the purpose of determining the etiology of his current hypertension.  The claims folder and access to any additional records in the electronic VA files must be provided to the examiner.  After examining the Veteran and reviewing the record, the examiner must opine, with supporting explanation, whether it is at least as likely as not that the hypertension is causally related to his active service or any incident therein.  The examiner must also address whether it is at least as likely as not that the service-connected PTSD caused or aggravated the Veteran's hypertension.  If not, the examiner must explain why not.  In providing the requested opinion, the examiner is requested to address the Veteran's contentions that the Merck Manual links hypertension to PTSD and his contentions that as a result of PTSD, he has a long history of a racing heart with panic attacks which led to the development of hypertension.  A complete explanation must be provided for any opinion offered.

5.  After conducting any additional development deemed necessary, readjudicate the claims, considering all the evidence of record and documenting consideration of whether all manifestations of the appellant's right knee disability are appropriately rated, to include whether any separate compensable ratings are warranted for any meniscectomy residuals, arthritis, and/or surgical scarring.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  If any claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  Afterwards, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


